Case 1:21-cv-22052-DPG Document 6 Entered on FLSD Docket 06/17/2021 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

  VEDA SMITH,                                     §
                                                  §
    Plaintiff,                                    §
                                                  §
  v.                                              §         CASE NO. 1:21-cv-22052
                                                  §
  CLIENT SERVICES, INC.,                          §
                                                  §
    Defendant.                                    §


                     DEFENDANT CLIENT SERVICES, INC.’S
                 RESPONSE TO PLAINTIFF’S MOTION TO REMAND


 TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant CILENT SERVICES, INC. (“CSI”), by and

 through its undersigned counsel, and files its Response to Plaintiff’s Motion to Remand as

 follows:

                                     INTRODUCTION

        1.       On May 3, 2021, Plaintiff filed her Complaint in the County Court of the

 11th Judicial Circuit in and for Miami-Dade County, Florida. Doc. 1-2. Defendant

 was later served and timely removed the case to this Court. Doc. 1. On June 3, 2021,

 Plaintiff filed her Motion to Remand. This Response follows.

        2.       Plaintiff sues to enforce an alleged third-party disclosure violation of the

 Fair Debt Collection Practices Act (“FDCPA”). Since the Eleventh Circuit published

 its April 21, 2021, opinion in Hunstein v. Preferred Collection & Mgmt. Servs., well over
Case 1:21-cv-22052-DPG Document 6 Entered on FLSD Docket 06/17/2021 Page 2 of 5




 150 identical claims have been filed across the county. 994 F.3d 1341 (11th Cir. 2021);

 https://www.accountsrecovery.net/hunstein-related-resource-guide/. This matter is

 also entirely based on a “Hunstein claim.”

        3.     Plaintiff argues that a remand is warranted because CSI failed to establish

 jurisdiction is proper in this Court. Doc. 4. Specifically, Plaintiff claims that CSI

 “carries both the burden of establishing subject matter jurisdiction for purposes of this

 Motion to Remand and, significantly, the more particularized burden of standing at

 this stage of the litigation.” Id. at 3.

        4.     Plaintiff is correct in stating that “on a motion to remand, the removing

 party shoulders the burden of establishing federal subject-matter jurisdiction.” Id.

 However, Plaintiff is wrong in concluding that Article III standing, and therefore

 subject-matter jurisdiction, has not been established. In Hunstein, the Eleventh Circuit

 devoted nearly six full pages to whether the plaintiff had Article III standing. Hunstein,

 994 F.3d 1341, 1345-50 (11th Cir. 2021). The Eleventh Circuit was clear—“[W]e

 conclude that [Plaintiff] has the requisite standing to sue.” As such, the Eleventh

 Circuit has confirmed that this virtually identical case has jurisdiction with this Court

 as well.

                                  STANDARD OF LAW

        5.     The allowance for removal of a case is clear—28 U.S.C. § 1441(a)

 provides that “any action brought in a state court of which the district courts of the

 United States have original jurisdiction, may be removed by the defendant or the

 defendants, to the district court of the United States for the district and division
Case 1:21-cv-22052-DPG Document 6 Entered on FLSD Docket 06/17/2021 Page 3 of 5




 embracing the place where such action is pending.” However, “[i]f at any time before

 final judgment it appears that the district court lacks subject matter jurisdiction, the

 case shall be remanded.” 28 U.S.C. § 1447(c). See also Arbaugh v. Y & H Corp., 546

 U.S. 500, 126 S. Ct. 1235, 1244, 163 L. Ed. 2d 1097, (2006) (all federal courts “have

 an independent obligation to determine whether subject-matter jurisdiction exists,

 even in the absence of a challenge from any party”).

        6.    Because federal courts are courts of limited jurisdiction, “[t]he party

 seeking removal has the burden of establishing that subject matter jurisdiction exists

 and removal is appropriate.” King v. Provident Bank, 428 F. Supp. 2d 1226, 1228 (M.D.

 Ala. 2006); accord Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1281 n.5 (11th Cir.

 2001) (“[I]n removal cases, the burden is on the party who sought removal to

 demonstrate that federal jurisdiction exists.”). Furthermore, “federal courts have

 federal question jurisdiction over ‘all civil actions arising under the Constitution, laws,

 or treaties of the United States.’” Hill v. BellSouth Telecommunications, Inc., 364 F.3d

 1308, 1314 (11th Cir. 2004) (quoting 28 U.S.C. § 1331).

       7.     “The presence or absence of federal-question jurisdiction is governed by

 the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only

 when a federal question is presented on the face of the plaintiff's properly pleaded

 complaint. . . . The rule makes the plaintiff the master of the claim; he or she may

 avoid federal jurisdiction by exclusive reliance on state law.”         Caterpillar Inc. v.

 Williams, 482 U.S. 386, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987) (citations

 omitted). Potential defenses involving the Constitution or laws of the United States
Case 1:21-cv-22052-DPG Document 6 Entered on FLSD Docket 06/17/2021 Page 4 of 5




 are ignored. Beneficial Nat'l Bank v. Anderson, 539 U.S. 1, 123 S. Ct. 2058, 2062, 156 L.

 Ed. 2d 1 (2003).

                             ARGUMENTS & AUTHORITIES

       8.     Plaintiff’s argument as to why this case should be remanded is concise:

       With respect to the present matter, Defendant exercised the
       procedural mechanism of 28 U.S.C. § 1441(a) to remove Plaintiff’s case
       from Miami-Dade County Court to this Court and, in so doing,
 invoked      the jurisdiction of this Court. Indeed, Defendant is not required
 to    establish the existence of subject matter jurisdiction, nor the
       subcategory of Article III standing, to exercise the removal
       mechanism. As the party responsible for invoking this Court’s
       jurisdiction via the procedural mechanism of 28 U.S.C. § 1441(a),
       however, Defendant carries both the burden of establishing subject
       matter jurisdiction for purposes of this Motion to Remand and,
       significantly, the more particularized burden of standing at this stage
       of the litigation.

       Defendant, as the party responsible at this stage for bearing the
       burden of establishing each of the three elements of standing and the
       overarching burden of federal subject matter jurisdiction, has failed to
       meet these burdens.

 Doc. 4 at 3. In short, Plaintiff appears to allege that CSI has failed to 1) establish,

 overall, that this Court has subject matter jurisdiction, and 2) establish that Plaintiff

 has Article III standing.

       9.     As for subject matter jurisdiction, Plaintiff has clearly invoked the

 jurisdiction of this Court by filing suit with a federal question—an alleged violation of

 the Fair Debt Collection Practices Act. Moreover, Plaintiff’s assertion that Article III

 standing has not been established in this matter goes directly against Eleventh Circuit’s

 precedent. In Hunstein, the Eleventh Circuit made clear that “[b]ecause (1) § 1692c(b)

 bears a close relationship to a harm that American courts have long recognized as
Case 1:21-cv-22052-DPG Document 6 Entered on FLSD Docket 06/17/2021 Page 5 of 5




 cognizable and (2) Congress's judgment indicates that violations of §1692c(b)

 constitute a concrete injury, we conclude that Hunstein has the requisite standing to sue.”

 Hunstein, 994 F.3d 1341, 1348-49 (11th Cir. 2021) (emphasis added). Plaintiff brings

 the exact same claim under the exact same theory. Doc. 1-2. As such, this Court does

 in fact have jurisdiction over this matter.

                                     CONCLUSION

        10.    By filing her Complaint and, thereafter, her Motion to Remand, Plaintiff is

 attempting to cherry-pick what she finds useful from Hunstein and leave the rest.

 Plaintiff asks this Court to find Defendant liable under the Hunstein ruling while at the

 same time asking this Court to completely ignore the Eleventh’s Circuit ruling on

 standing in the same opinion. In Hunstein, the Eleventh Circuit made clear that the

 exact claim and theory brought by Plaintiff gives rise to Article III standing. 1

        WHEREFORE,           PREMISIS          CONSIDERED,         Defendant      CILENT

 SERVICES, INC. respectfully requests that this Court deny Plaintiff’s Motion to

 Remand.

                                                  /s/ Charles J. McHale
                                                  Charles J. McHale, Esq.
                                                  FBN: 0026555
                                                  GOLDEN SCAZ GAGAIN, PLLC
                                                  1135 Marbella Plaza Drive
                                                  Tampa, Florida 33619
                                                  Phone: (813) 251-5500
                                                  Direct: (813) 251-3688
                                                  Fax: (813) 251-3675
                                                  cmchale@gsgfirm.com

 1
  Defendant asks that this Court not interpret any argument in this Response as
 though Defendant agrees with the Eleventh Circuit’s ruling.
